                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA ex. rel.          )
Bradley A. Stephens,                       )
STATE OF INDIANA ex. rel. Bradley A.       )
Stephens,                                  )
                                           )
                        Plaintiffs,        )
                                           )
                   v.                      )   No. 1:18-cv-03804-JPH-MPB
                                           )
HOPEBRIDGE, LLC,                           )
                                           )
                        Defendant.         )
                                           )
                                           )
BRADLEY A. STEPHENS,                       )
                                           )
                        Relator.           )

                           ORDER DISMISSING ACTION

      Relator Bradley Stephens has filed a notice of voluntary dismissal. Dkt.

19. The United States has consented with its reasons under 31 U.S.C. §

3730(b)(1), dkt. 20, and the State of Indiana has consented under Indiana Code

§ 5-11-5.7-4(b), dkt. 21. Because Mr. Stephens, the United States, and the

State of Indiana have agreed to dismissal, this case is DISMISSED without

prejudice. The clerk shall close the case on the docket.

SO ORDERED.

Date: 10/4/2019




                                       1
Distribution:

Lawrence J. Carcare, II
INDIANA ATTORNEY GENERAL
Lawrence.Carcare@atg.in.gov

Travis W. Cohron
CLARK QUINN MOSES SCOTT & GRAHN LLP
tcohron@clarkquinnlaw.com

Justin R. Olson
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
justin.olson2@usdoj.gov

Shelese M. Woods
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
shelese.woods@usdoj.gov




                                 2
